DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 23, 2022.
Applicant's election with traverse of Group I (claims 1-5 and 7-10) in the reply filed on May 23, 2022, is acknowledged.  The traversal is on the ground(s) that “the details of the catheter link the three groups”.  
Examiner recognizes that a mistake was made and indicated an improper application of the Unity of Invention standard was applied because Examiner mistakenly indicated the groups “lack the same or corresponding special technical features”. Examiner intended to rely on the Unity of Invention standard wherein the groups lack unity of invention because the shared technical features of the groups are not special technical features because the features are taught in the prior art. This standard is applied in the analysis of Group I and Group II, Group I and Group III, and Group II and Group III, each analysis in light of Obana et al. (“Obana” US 200601000658). Both standards are clearly defined and explained in MPEP § 1850. In practice, Examiner applied the intended standard for common special features for the determination of Unity of Invention in the Requirement for Restriction/Election in the analysis in light of Obana. Thus, it is clear Examiner merely made a clerical error in quoting the incorrect standard for the determination of Unity of Invention for the current circumstances. 
Thus, Applicant’s argument is not found persuasive because applicant only vaguely refers to “the details of the catheter” has not specified which particular detail (or special technical feature) in each of the three groups is not taught by Obana. Furthermore, in light of the elected invention, Examiner has relied the more comprehensive prior art Gelbfish (US 5800457) for the rejection of independent claim 1 in Group I below, further illustrating the lack of special technical features among the groups. Under the Unity of Invention standard, it is not merely enough that there are common features linking the inventions, the common features must contribute over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the catheter body having “an insertion profile” and “a deployment profile” (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Note that throughout the specification, Applicant refers to the catheter assembly as having an insertion profile and a deployment profile, the profile being determine by the collapsed state or deployed state of the embolic protection device as clearly stated in [0004], [0008], [0015], [0017], [0019], [0022], [0026], [0052], and [0055]. Should Applicant amend the claim language to match the language of the specification, it would overcome the drawing objection without requiring the filing of new drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gelbfish (US 5800457).
	Regarding claims 1, 3, 4, 7, and 10, Gelbfish discloses a catheter assembly (see Fig. 2) comprising:
(claim 1) a catheter body including a lumen (10), the catheter body sized for endoluminal advancement of a distal end portion of the catheter assembly from a puncture site at a human artery selected from a dorsalis pedis artery, a fibular artery, an anterior tibial artery, and a posterior tibial artery toward one or more larger arteries (C7, L58-62) (the catheter assembly is designed for being placed in an artery, thus configured to be advanced from a puncture site of the at least one of the particular arteries functionally recited);
an insertion profile (see Fig. 3a) and a deployment profile (see Fig. 3B);
an embolic protection device (12) configured with:
	a collapsed state when stowed in the lumen at the distal end portion of the catheter assembly in the insertion profile (see Fig. 3A; based on Applicant’s own disclosure, it is the embolic protection device that determines whether the catheter body is in the insertion profile or the deployment profile, thus similarly the state of the embolic protection device determines the profile of the catheter body); and
	a deployed state when outside the lumen in the deployment profile, the deployed state configured with an opening away from the catheter body for capturing embolic dislodges from an arterial lesion while at a distal end of an arterial lesion (see Fig. 3B; see further discussion above for the collapsed state);
the catheter body having an aspiration lumen that enable flushing of the distal end of the arterial lesion (C7, L34-39; aspiration or suction of debris is applied through the lumen of tubular member 26);
(claim 3) wherein the embolic protection device includes a mesh or a porous membrane (see Fig. 1; C6, L49-52);
(claim 4) wherein the embolic protection device includes a non-porous membrane (34) (C7, L32-34);
(claim 7) wherein the catheter assembly is configured for endoluminal advancement of the distal end portion of the catheter over a guidewire (42) (C8, L36-39); and
(claim 10) wherein the catheter body further includes one or more additional lumens (lumen within rod 60), each lumen of the one or more additional lumens independently configured for flushing an arterial lumen around a distal end of an arterial lesion (C8, L59-64).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gelbfish as applied to claim 1 above, and further in view of Kletschka (US 4794928).
	Regarding claims 2 and 8, Gelbfish discloses the catheter assembly of claim 1, but not (claim 2) wherein the catheter body is sized at about 3 Fr or less; or (claim 8) wherein the catheter body includes a diameter commensurate with an average diameter of a human dorsalis pedis artery, the diameter obviating endoluminal advancement of the distal end portion of the catheter assembly over a guidewire.
	However, Gelbfish does disclose the device as being small (C7, L51-53) and explicitly discloses a desire “to minimize the maximum external diameter” of the filter in another embodiment (C12, L9-12).  Furthermore, Kletschka discloses a similar filtering device for use in the dorsalis pedis artery (C1, L18) among an exhaustive list of other arteries (C1, L11-49).  Applicant’s discloses a catheter body having “a -diameter commensurate with an average diameter of a human dorsalis pedis artery” being sized (at least about 1 Fr (0.333 mm), 2 Fr (0.667 mm), 3 Fr (1 mm), 4 Fr (1.333 mm), or 5 Fr (1.667 mm), optionally in tenths of the foregoing” in [0048].
	Regarding claim 8, since Gelbfish suggest a small diameter and Kletschka explicitly discloses using similar filtering devices in the dorsalis pedis artery, it would have been obvious to one having ordinary skill in the art to combine the prior art to size the catheter body to have a diameter commensurate with an average diameter of the human dorsalis pedis artery in order to treat blockages in the dorsalis pedis artery (Kletschka, C1, L6-11). With regards to the resulting function of “obviating endoluminal advancement of the distal end portion of the catheter assembly over a guidewire”, Applicant admits in [0048] that the small size of the catheter (up to about 5 Fr) allows for the use of a guidewire to be optional.  Thus, the resulting size in the combination of Gelbfish in view of Kletschka allows the use of the device without a guidewire as admitted by Applicant.
	Regarding claim 2, since Applicant admits catheter bodies with a size of up to about 5 Fr are commensurate with the dorsalis pedis artery in [0048], having a size of about “3 Fr or less” does not serve any particular purpose, provide any advantage, or solve any particular purposes.  As discussed above in regards to the rejection of claim 8, Gelbfish in view of Kletschka teaches a filtering device for use in the dorsalis pedis artery, and Gelbfish explicitly desires a small diameter. Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to have made the catheter body sized 3 Fr, since applicant has not disclosed that a 3 Fr catheter body solves any stated problem, provides any advantage, or is used for any particular purpose.  One having ordinary skill in the art at the time of the invention would recognize that the invention would perform equally well with both a 3 Fr catheter body, a 2 Fr catheter body, and a 5 Fr catheter body by Applicant’s own admissions.  Therefore, it would have been prima facie obviousness to modify Gelbfish in view of Kletschka to obtain the invention of claim 3 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gelbfish as applied to claim 1 above, and further in view of McGill et al. (“McGill” US 20020072730).
Regarding claim 5, Gelbfish discloses the catheter assembly of claim 1, including a wire (42) connecting to some control mechanism for deploying the embolic protection device upon advancing of the wire to a deployment position (C8, L11-20), but does not disclose a control mechanism including a control selected from a slide button and a scroll wheel at a proximal end portion of the catheter assembly, the control mechanism connected to the embolic protection device by the wire configured to deploy the embolic protection device upon advancing the control to a deployment position.
However, McGill discloses a similar filtering device comprising control mechanism including a scroll wheel (134) at the proximal end portion of the catheter assembly, the control mechanism connected to an embolic protection device by a wire (24) configured to deploy the embolic protection device upon advancing the control to a deployment position ([0079]).
	It would have been obvious to one having ordinary skill in the art to combine the control mechanism as taught by McGill with the device of Gelbfish because it would provide a dial that measures the extent the wire has been extending (McGill, [0085]). The motivation for the modification would have been to provide better feedback and control in positioning the filter for deployment (McGill, [0085]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gelbfish as applied to claim 1 above, and further in view of Bashiri et al. (US 5984929).
	Regarding claim 9, Gelbfish discloses the catheter assembly of claim 1, but not wherein the distal end portion of the catheter assembly includes one or more radiopaque markings for endoluminal advancement of the catheter assembly using fluoroscopic imaging.
	However, Bashiri discloses a catheter (102) used for delivering a device into the body, the distal end portion of the catheter assembly includes one or more radiopaque markings (106) for endoluminal advancement of the catheter assembly using fluoroscopic imaging.
	It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to combine the radiopaque markings taught by Bashiri with the catheter assembly of Gelbfish because the radiopaque markings allow for visualization of the catheter in the body (Bashiri, C4, L49-53).  The motivation for the modification would have been to ensure safe placement of the device (Bashiri, C4, L49-53).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Obana et al. (“Obana” US 20060100658) as relied upon to teach common technical features among Groups I, II, and III in the Requirement for Restriction/Election mail March 21, 2022.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771